Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Robert D. Null on 07/14/2022.

The application has been amended as follows: 

1.-20. (Cancelled)

21. (Currently Amended) A computer-implemented method for scrubbing data for testing a joint solution, the method comprising: 
capturing, by a first organization, a first data subset in a first memory of the first organization:
capturing, by a second organization, a second data subset in a second memory of the second organization; 
scrubbing, by a first processor of the first organization, the first data subset according to scrubbing rules of the first organization; 
transmitting, by a first communication element of the first organization, the scrubbed first data subset from the first organization to the second organization via a communication network; 
scrubbing, by a second processor of the second organization, the second data subset based on the scrubbed first data subset; 
testing, by the second organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset in a test environment provided by the second organization[.];
identifying, by a data control element of the second organization, unscrubbed data communicated by the first organization; and
preventing, by the data control element of the second organization, introduction of the unscrubbed data communicated by the first organization.

22. (Previously Presented) The computer-implemented method of in claim 21, further comprising: 
receiving, by the first communication element of the first organization, the scrubbed second data subset; and 
testing, by the first organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset.

23. (Previously Presented) The computer-implemented method of in claim 21, wherein scrubbing the first data subset involves scrubbing only one or more specific data fields.

24. (Previously Presented) The computer-implemented method of in claim 23, wherein the one or more specific data fields contain sensitive information.

25. (Previously Presented) The computer-implemented method of in claim 24, wherein the one or more specific data fields comprise at least one of account numbers, dates of birth, vehicle identification numbers, telephone numbers, addresses, social security numbers, and personal identification numbers.

26. (Previously Presented) The computer-implemented method of in claim 23, wherein scrubbing the one or more specific data fields includes preserving a format of each of the one or more specific data fields.

27. (Previously Presented) The computer-implemented method of in claim 23, wherein scrubbing the one or more specific data fields includes preserving one or more characters which are relevant to testing the joint solution and replacing other characters in the one or more specific data fields.

28. (Canceled).

29. (Previously Presented) A computer-implemented method for scrubbing data for testing a joint solution, the method comprising: 
capturing, by a first organization, a first data subset in a first memory of the first organization; 
scrubbing, by a first processor of the first organization, the first data subset according to scrubbing rules of the first organization; 
transmitting, by a first communication element of the first organization, the scrubbed first data subset to a second organization; 
receiving, by the first communication element of the first organization, a scrubbed second data subset from the second organization, the scrubbed second data subset being scrubbed based on the scrubbed first data subset; 
testing, by the first organization, the joint solution using the scrubbed first data subset and the scrubbed second data subset in a test environment[.];
identifying, by a data control element of the second organization, unscrubbed data communicated by the first organization; and
preventing, by the data control element of the second organization, introduction of the unscrubbed data communicated by the first organization

30. (Previously Presented) The computer-implemented method of in claim 29, wherein scrubbing the first data subset involves scrubbing only one or more specific data fields.

31. (Previously Presented) The computer-implemented method of in claim 30, wherein the one or more specific data fields contain sensitive information.

32. (Previously Presented) The computer-implemented method of in claim 31, wherein the one or more specific data fields comprise at least one of account numbers, dates of birth, vehicle identification numbers, telephone numbers, addresses, social security numbers, and personal identification numbers.

33. (Previously Presented) The computer-implemented method of in claim 30, wherein scrubbing the one or more specific data fields includes preserving a format of each of the one or more specific data fields.

34. (Previously Presented) A system for scrubbing data to be shared between a first organization and a second organization for testing a joint solution, the system comprising: 
a first memory of the first organization configured to store a first data subset;
 a first processor of the first organization configured to scrub the first data subset according to scrubbing rules of the first organization; a first communication element of the first organization configured to communicate via a communication network the scrubbed first data subset from the first organization to the second organization; 
a second memory of the second organization configured to store a second data subset; 
a second processor of the second organization configured to scrub the second data subset based on the scrubbed first data subset received from the first organization; 
wherein the second processor is further configured to use the scrubbed first and second data subsets in a test environment provided by the second organization to test the joint solution[.];
identifying, by a data control element of the second organization, unscrubbed data communicated by the first organization; and
preventing, by the data control element of the second organization, introduction of the unscrubbed data communicated by the first organization

35. (Previously Presented) The system of claim 34, wherein scrubbing the first data subset involves scrubbing only one or more specific data fields.

36. (Previously Presented) The system of claim 35, wherein the one or more specific data fields contain sensitive information.

37. (Previously Presented) The system of claim 36, wherein the one or more specific data fields comprise at least one of account numbers, dates of birth, vehicle identification numbers, telephone numbers, addresses, social security numbers, and personal identification numbers.

38. (Previously Presented) The system of claim 35, wherein scrubbing the one or more specific data fields includes preserving a format of each of the one or more specific data fields.

39. (Previously Presented) The system of claim 35, wherein scrubbing the one or more specific data fields includes preserving one or more characters which are relevant to testing the joint solution and replacing other characters in the one or more specific data fields.

40. (Canceled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (in particular, the combination of Cohen et al. US Patent No.: 9,239,777 B1 (hereinafter "Cohen”), in view of Bilodeau et al. US Pub. No.: 2015/0213288 A1 (hereinafter Bilodeau) does not disclose, with respect to independent claims 21, 29 and 34, identifying, by a data control element of the second organization, unscrubbed data communicated by the first organization; and preventing, by the data control element of the second organization, introduction of the unscrubbed data communicated by the first organization. Rather, Cohen discloses generating a test scenario template from a cluster of similar partial runs of test scenarios.  Similarly, Bilodeau discloses  scrubber to remove personally identifiable information. The scrubbing of valid data causes each non-identical data value in the first database to be transformed to a unique value in the second database and replaces confidential data with data that is not confidential.  Accordingly, claims 21-27 and 29-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433